Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 15 December 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
	

Claim Interpretation
Claim 1 recites a microfluidic device comprising:
a droplet-generating means comprising one or more droplet channels,
wherein the droplet-generating means is configured to merge two immiscible fluids to generate droplets in at least one of the one or more droplet channels, and
wherein the droplets generated from the droplet-generating means are about 1 pL to about 1 mL in volume: and
a droplet control apparatus comprising a plurality of electrodes and one or more channels,

a flow control means in fluid communication with the droplet-generating means or droplet control apparatus or both, wherein the flow control means is configured to alter the flow rate of the droplets in the microfluidic device, wherein the flow control means comprises one or more obstacles, and wherein the obstacle is a post or a plurality of posts, a pillar or a plurality of pillars, a ramp, a bump, a droplet, or a combination thereof.
The device of claim 1 clearly requires a droplet generating component comprising one or more droplet channels; a droplet control component comprising channels and a plurality of electrodes and in fluid communication with the droplet generating component, wherein the electrodes are located on the floor or the ceiling or both of one or more channels in the droplet control apparatus, and a flow control component in fluid communication with the droplet generating component, wherein the flow control component comprises obstacles. 
 Furthermore, the obstacles are posts, pillars, a ramp, a bump, a droplet, or a combination thereof.
It is further noted that claim 1 recites the droplet-generating component is configured to merge two immiscible fluids to generate droplets in at least one of the one or more droplet channels and the flow control component is configured to alter flow rate of droplets within the device.
It is further noted that claim 1 recites the plurality of electrodes is configured to guide the movement of droplets through the droplet control apparatus.

Therefore, the limitations “wherein the droplets generated from the droplet-generating means are about 1 pL to about 1 mL in volume”; “wherein the plurality of electrodes is configured to guide the movement of droplets through the droplet control apparatus” and 
“wherein the flow control means is configured to alter the flow rate of the droplets in the microfluidic device” are interpreted as intended uses of the claimed device.
Furthermore, the “configured to” language is interpreted to require that the feature of the channels associated with the droplet-generating component and with the flow control component as it is presented would be able to be used in this way, but the limitation reciting the “configured to” language does not impart any further structure such as requiring that the channel is full of fluid.
Furthermore, other references to “the droplets” such as in claim 7 are interpreted to limit the claimed structure only insofar as they describe how the structure may be used, but they do not, as written, require that the droplets are present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Link et al. and Prieto et al.
Claim 1, 3-5, 7, 8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US20080003142) in view of Prieto et al. (US20130028812).
Link et al. teach microfluidic devices for generating droplets comprising multiple modules in fluid communications with each other (e.g. para 0010-0012, pg. 2).
These modules include:
an inlet module that generates aqueous droplets comprising biological material flowing within an oil phase comprises a surfactant. The module further comprises embedded nozzles which connect with syringes to impart pressure on fluids to form droplets (e.g. The Substrate can include, for example, (i) at least one inlet module having at least one inlet channel adapted to carry at least one dispersed phase fluid, 
a coalescence module, comprising channels and electrodes embedded in the substrate comprising the channels (e.g. para 0010-0013, para 0016-0017, pg. 2; For example, in one embodiment, an electric field is produced by applying Voltage across a pair of electrodes, which may be positioned on or embedded within the fluidic system (for example, within a substrate defining the channel or microfluidic channel) as in para 0186,pg. 18) and 
multiple components that control flow rate of droplets within the device, including:
a delay module, which comprises delay lines and serpentine channels that slow the flow to allow incubation of reagents within droplets(e.g. para 0012,pg. 2; 0020, pg. 3; para 0282-0293, pg. 28-29);
a spacing module, which comprises channels that add or remove carrier oil to the main flow channel of the microfluidic device to alter droplet flow(e.g. para 0012,pg. 2; 0023, pg. 3; para 0090, pg. 8); 
Channels with varying dimensions that alter flow rate  (e.g. para 0087,pg. 8; para 0091-0092,pg. 9; para 0285,pg. 28; para 0335,pg. 33)
an obstacle matrix comprising a plurality of pillars to alter droplet diffusion as well as a plurality of microposts  to alter the flow  of solutions comprising particles(e.g. para 0325-0332, pg. 32-33; Fig. 24)  as well as
valves and pumps that control the driving pressure of fluid flow within the device. Link et al. also teach pistons and piezoelectric components to control pressure and alter flow within their device (e.g. para 0149, para 0151,pg. 14; para 0157, pg. 15; para 0290,pg. 28;pistons and piezoelectric components as in para a0269,pg. 26)
Furthermore, Link et al. teach their electrode arrangements are associated with any of the modules of their devices to control droplet movement within the module (e.g. para 0196, pg. 19).
Therefore, as Link et al. teach these various modules are in fluid communication with each other (e.g. para 0010-0012, pg. 2), Link et al. render obvious the limitations: a microfluidic device comprising:

a droplet control apparatus comprising a plurality of electrodes and one or more channels, wherein the droplet control apparatus is in fluid communication with the droplet-generating means (e.g. coalescence module as in para 0010-0013, para 0016-0017, pg. 2; a pair of electrodes, which may be positioned on or embedded within the fluidic system (for example, within a substrate defining the channel or microfluidic channel) as in para 0186, pg. 18) as required by claim 1.
Regarding the limitation: “a flow control means in fluid communication with the droplet-generating means or droplet control apparatus or both, wherein the flow control means is configured to alter the flow rate of the droplets in the microfluidic device wherein the flow control means comprises one or more obstacles, and wherein the obstacle is a post or a plurality of posts, a pillar or a plurality of pillars, a ramp, a bump, a droplet, or a combination thereof” as recited in claim 1:
The limitation “wherein the flow control means is configured to alter the flow rate of the droplets in the microfluidic device” is considered an intended use of the claimed device.
Therefore, the limitation “wherein the flow control means is configured to alter the flow rate of the droplets in the microfluidic device, wherein the flow control means comprises one or more obstacles” is interpreted to mean that the flow control component of the claimed device 
 As noted above, Link et al. teach multiple structural components that control flow rate within their microfluidic device, including delay module, spacing module, channels with varying dimensions, valves , pumps as well as an obstacle matrix.
Furthermore, Link et al. teach the obstacle matrix comprises a plurality of pillars or microposts (e.g. para 0325-0332, pg. 32-33; Fig. 24).
Therefore, as Link et al. also teach flow control components are in fluid communication with other components of their device (e.g. para 0010-0012, pg. 2), Link et al. render obvious the limitation: a flow control means in fluid communication with the droplet-generating means or droplet control apparatus or both, wherein the flow control means is configured to alter the flow rate of the droplets in the microfluidic device (e.g. multiple components including delay module, spacing module, channel dimensions, obstacle matrix, valves and pumps), wherein the flow control means comprises one or more obstacles, and wherein the obstacle is a post or a plurality of posts, a pillar or a plurality of pillars, a ramp, a bump, a droplet, or a combination thereof as required by claim 1.
Regarding the limitation: “wherein the droplets generated from the droplet-generating means are about 1 pL to about 1 mL in volume” as recited in claim 1:
It is noted that this limitation recites characteristics of droplets. However, as noted above, the claimed device does not require the presence of droplets. Therefore, insofar as the teaching of Link et al. meets the requirements of a droplet generating means of the device of claim 1, they also meet this limitation.

Therefore, Link et al. render obvious this limitation.
 Regarding the limitation: “wherein the plurality of electrodes is configured to guide the movement of droplets through the droplet control apparatus” as recited in claim 1:
As noted above, Link et al. teach their device comprises electrodes (e.g. para 0010-0013, para 0016-0017, pg. 2; For example, in one embodiment, an electric field is produced by applying Voltage across a pair of electrodes, which may be positioned on or embedded within the fluidic system (for example, within a substrate defining the channel or microfluidic channel) as in para 0186,pg. 18; electrode arrangements are associated with any of the modules of their devices to control droplet movement within the module as in para 0196, pg. 19).
Therefore, as the function of guiding the movement of droplets is considered an intended use of the claimed device, insofar as the teaching of Link et al. meets the requirements of a plurality of electrodes as required by the device of claim 1, they also meet this limitation.
Therefore, Link et al. render obvious this limitation.
Therefore, Link et al. make obvious the limitation: wherein the plurality of electrodes is configured to guide the movement of droplets through the droplet control apparatus as required by claim 1.
As Link et al. teach structures, such as nozzles and syringes, that impart pressure within their microfluidic device and facilitate droplet generation (e.g. para 0116,pg.11), they make obvious the limitation: device according to Claim 1, wherein the droplet generating means claim 3.
Regarding claims 4 and 5:
 It is noted that claims 4 and 5 recite characteristics of immiscible fluids. However, as noted above, the claimed device does not require the presence of immiscible fluids. Therefore, insofar as the teaching of Link et al. meet the requirements of the device of claim 1, they also meet claims 4 and 5.
It is further noted that Link et al. disclose their devices are used for the generation and manipulation of aqueous droplets carried by an inert immiscible oil stream (e.g. forms a plurality of highly uniform, monodisperse droplets in the continuous phase fluid as in para 0010, pg. 2; para 0026, pg. 3;para 0072, pg. 5; Fig. 1-3).
Therefore, Link et al. meet the requirements of claims 4 and 5.
Regarding claim 7:
 It is noted that claim 7 recites characteristics of droplets. However, as noted above, the claimed device does not require the presence of droplets. Therefore, insofar as the teaching of Link et al. meet the requirements of the device of claim 1, they also meet claim 7.
It is further noted that Link et al. disclose their devices are used for the generation and manipulation of monodisperse aqueous droplets (e.g. forms a plurality of highly uniform, monodisperse droplets in the continuous phase fluid as in para 0010, pg. 2; para 0026, pg. 3; The microfluidic substrate of this invention most preferably generate round, monodisperse droplets as in para 0103, pg. 9-10).
Therefore, Link et al. meet the requirements of claim 7.
claim 8.
Link et al. teach varying channel dimensions also control fluid flow (e.g. para 0087, pg. 8; narrow channels as in para 0091-0092, pg. 9; wide channels as in para 0285, pg. 28). Therefore, they render obvious the limitation: device according to Claim 1, wherein the flow control means comprises a channel or a portion of a channel that is widening (e.g. para 0087, pg. 8; narrow channels as in para 0091-0092, pg. 9; wide channels as in para 0285, pg. 28) as recited in claim 11.
Furthermore, they render obvious the limitation: device according to Claim 1, wherein the flow control means comprises a channel or a portion of a channel that is constricting (i.e. narrowing)(e.g. para 0087,pg. 8; narrow channels as in para 0091-0092,pg. 9; wide channels as in para 0285,pg. 28) as recited in claim 12.
Furthermore, they render obvious the limitation: device according to Claim 1, further comprising at least one inlet channel connected to the one or more droplet channels (e.g. channels meet with main channel in inlet module as in para 0010, pg. 2; para 0026, pg. 3; para 0114,pg. 11; para 0158-0159, pg. 15-16)as recited in claim 13.
Furthermore, they render obvious the limitation: device according to Claim 13, wherein the droplet generating means comprises at least one channel connected to the at least one inlet channel (e.g. channels meet with main channel in inlet module as in para 0010, pg. 2; para 0026, pg. 3; para 0114, pg. 11; para 0158-0159, pg. 15-16) as recited in claim 14.
claim 15.
Link et al. teach their delay module is used to facilitate PCR amplification of molecules within droplets by providing heating and cooling regions (e.g. para 0283,pg. 28; claim 22) as well as incubation regions, i.e. channels or wells that allow “parking” of droplets  during the PCR reaction( e.g. para 0292-0295, pg. 28-29).
 Therefore they render obvious the limitation:  device according to Claim 1, further comprising at least one heating pad as recited in claim 18.
Therefore they render obvious the limitation:  device according to Claim 1, further comprising an incubation apparatus as recited in claim 19.
Link et al. also teach their devices comprise combinations of electrode arrangements, including pairs of electrodes and a patterned electrically conductive layer (e.g. para 0190, pg. 18). 
 Therefore they render obvious the limitation:  device according to Claim 1, further comprising an additional layer of electrodes as recited in claim 20.
Link et al. disclose microfluidic devices comprising a coalescence module which comprises channels and electrodes embedded in the substrate comprising the channels (e.g. para 0010-0013, para 0016-0017, pg. 2; For example, in one embodiment, an electric field is produced by applying Voltage across a pair of electrodes, which may be positioned on or embedded within the fluidic system (for example, within a substrate defining the channel or 
 However, they do not expressly teach the limitation:  wherein the plurality of electrodes is on the floor, the ceiling, or both of the one or more channels in the droplet control apparatus as required by claim 1.
	Prior to the effective filing date of the claimed invention, Prieto et al. teach a device comprising a droplet generation region, comprising a continuous phase inlet, a droplet generation junction and a droplet outlet, and a droplet control region, comprising a plurality electrodes that are incorporated into the floor of a portion of a microchannel (e.g. Fig. 15) that controls droplet movement (e.g. para 0005, pg. 1; para 0034-0036, pg. 2; para 0040,pg. 3; Fig. 8, 9, 12 and 14; claim 4).
Therefore, as Prieto et al. teach the feature of electrodes embedded in the floor of a channel of a fluidic device is known in the art, they render obvious the limitation:  wherein the plurality of electrodes is on the floor, the ceiling, or both of the one or more channels in the droplet control apparatus as required by claim 1.
Like Link et al., Prieto et al. teach a microfluidic device. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Link et al. to include electrodes in the floor of microfluidic channels as taught by Prieto et al. as a skilled artisan would have recognized that altering the position of electrodes from  the side walls of a channel carrying droplets to the floor of the channel will yield the predictable outcome of a microfluidic device comprising a droplet generation means and an apparatus that controls droplet movement using electrodes.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue that the teaching of an obstacle matrix by Link et al. does not meet the requirements of amended claim 1 because “Link teaches obstacles as a means "for sizing and separating droplets in solution (based on droplet size) ... ", not as a flow control means configured to alter the flow rate of the droplets.” Applicants cite para 0325, 0328-0330 and Figure 24 of Link in support of their arguments.
These arguments are not persuasive.
First, the instant invention of claim 1 is a product invention, i.e. a device, comprising multiple structural components including a flow control component that comprises obstacles, wherein the obstacles are posts, pillars, a ramp, a bump, a droplet, or a combination thereof.
Therefore, prior art is applied that meets the requirements of the structural feature of obstacles as recited in claim 1.
As noted above, the teaching of Link et al. is relied upon to show that the feature of an obstacle matrix comprising a plurality of pillars or microposts in a fluidic device is known in the art.



Claim 1 recites: A microfluidic device comprising: 
a flow control means in fluid communication with the droplet-generating means or droplet control apparatus or both, wherein the flow control means is configured to alter the flow rate of the droplets in the microfluidic device, wherein the flow control means comprises one or more obstacles, and wherein the obstacle is a post or a plurality of posts, a pillar or a plurality of pillars, a ramp, a bump, a droplet, or a combination thereof.
 Therefore, this limitation is interpreted to mean that the flow control component of the claimed device must comprise sufficient structure to allow the function of altering the flow rate of droplets and that obstacles are among these structural features.
 Therefore, prior art is applied to meet this requirement.
 As noted above, Link et al. teach the “flow control component” of their device comprises multiple structural components that control flow rate within their microfluidic device, including delay module, spacing module, channels with varying dimensions, valves, pumps as well as an obstacle matrix.
It is also noted that Link et al. teach an embodiment wherein, in a population of droplets of different sizes flowing through the obstacle matrix of their device, larger droplets are necessarily impeded from moving in their original flow path because they do not “fit” the lane of their original flow path and are displaced to a different path, as compared to droplets that are able to fit the original flow path (e.g. In contrast to the smaller particles, a particle with a radius larger than the width of lane 1 at a gap will behave differently in the array. This is because the center of the particle cannot “fit” into lane 1 in a gap. As such particle from lane 2 
Therefore, the flow rate of the larger droplet population is altered relative smaller droplets in the obstacle matrix of the device of Link et al.
 Therefore, the teaching of Link et al. is applied to amended claim 1.
Regarding Applicants’ argument that Prieto et al. do not cure the deficiencies of the teaching of Link et al., this argument is not persuasive.
As noted above, the Prieto reference is not relied upon for the requirement of a flow control component comprising obstacles.
  The teaching of Prieto et al. is relied upon to show that the feature of electrodes embedded in the floor of a channel of a fluidic device is known in the art. 
Therefore, the teaching of Prieto et al. is applied to the instant claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/             Examiner, Art Unit 1639